Citation Nr: 1113348	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-28 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Board presently grants the Veteran's claim in part, and assigns a 70 percent rating for PTSD.  Also of record is a January 2009 VA examination report indicating that the Veteran reported leaving employment as a truck driver due to PTSD.  Given these factors, a claim for a total rating based on individual unemployability is raised and REFERRED to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).

The Veteran served on active duty from May 1966 to May 1968, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  


FINDINGS OF FACT

1.  All known and available medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claim; and he has otherwise been assisted in the development of his claim.

2.  According the benefit of the doubt to the Veteran, the evidence approximates findings of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment and mood, due to such symptoms as suicidal ideation, near-continuous panic or depression and difficulty in adapting to stressful circumstances including work or a worklike setting.  






CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 percent, but no higher, for the service-connected PTSD are approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the October 2007 letter.  

The Veteran was informed in the October 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Examinations for VA purposes relevant to the increased rating issue on appeal were conducted in December 2007 and January 2009.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claim

The Veteran was granted service connection for PTSD by rating decision in September 1994, which assigned a 30 percent January 21, 1993 under Diagnostic Code 9411.  His most recent claim for an increased rating for PTSD, which was received by VA in September 2007, was denied by rating decision in June 2008.  He timely appealed.

The Veteran contends that PTSD is more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

After review of the evidence, the Board finds that the Veteran's service-connected PTSD approximates the criteria for a higher rating of 70 percent.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned if symptoms are transient and expectable reactions to psychosocial stressors defined as mild symptoms (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

According to a December 2007 support statement from a friend of the Veteran, the Veteran's symptoms include moodiness, auditory hallucinations, and irritability.

According to a November 2007 psychiatric diagnostic assessment, the Veteran complained of auditory and visual hallucinations with combat-related content, intrusive memories, nightmares, isolation, exaggerated startle response, hypervigilance, insomnia, irritability, and difficulty concentrating.  Although the Veteran did not report present suicidal or homicidal ideation, a previous notation indicated such thoughts as to suicide.  It was noted that the Veteran displayed "undercontrol of anger expression" as a limitation or barrier to symptom improvement.  The diagnosis was chronic combat-related PTSD.  A GAF score of 32 was assigned.  

The Veteran noted on VA evaluation in December 2007 that he worked as a truck driver but did not work on a regular basis.  He had symptoms similar to those reported in November 2007.  The Veteran reported that he had flashbacks while driving; that he was hypervigilant to unexpected and loud noises and that he was easily irritated.  He reported "limited" social functioning and that he slept most of the day and was only able to sleep at night for approximately two hours.  On mental status evaluation, he was adequately groomed, he was alert and oriented, his speech was coherent and goal directed, and no delusions were reported.  Short-term memory and concentration were somewhat impaired; his mood was dysphoric.  He was described as hypervigilant.  PTSD was diagnosed.  The Veteran's GAF score was 50.  The Veteran's PTSD was noted to interfere to a moderate degree with social and occupational functioning.

VA treatment records for September 2008 reveal that the Veteran was oriented, his mood was stable, his thought process was logical and goal directed, he was not suicidal or homicidal, and he did not complain of hallucinations.  It was also noted that the Veteran was undergoing active treatment and counseling for PTSD. 

During a January 2009 VA examination, it was noted that while the Veteran was undergoing treatment for PTSD and was improving, he could not then or in the "foreseeable future" return to the workforce.  The Veteran reported that he was unemployed because his PTSD prevented him from safely performing work as a driver.  The Veteran stated that he had been married three times, and lived with his mother.  He reported increasing social isolation and that he did not attend church, except for once attending a funeral where he experienced increased anxiety.  He reported that he had stopped hunting and rid himself of firearms - the report also indicating that the Veteran had previously made a suicidal gesture with such a firearm.  

While on mental status evaluation, he was oriented, his speech pattern was described as inconsistent and rambled.  He had occasional thoughts of suicide.  The examiner noted the Veteran had chronic intense hyperarousal in various forms from a moderate to serious degree, and that he had exaggerated startle responses to loud and or unexpected noises and sudden and/or unexpected movements which occurred regularly.  The examiner noted the Veteran had "complex sleep disturbances," which included sleeping for short periods of time and trouble returning to sleep. 

The examiner noted that the Veteran experienced an array of symptoms consistent with serious PTSD, including intrusive memories and nightmares, hyperarousal, hypervigilance, insomnia, social isolation, and psychic numbing.  PTSD was diagnosed, and GAF was 50.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the Veteran lives with his mother, the record developed since submission of the claim indicates that the Veteran does so in essential social isolation.  While he reportedly shops with his mother, it appears that the Veteran's PTSD nonetheless results in social isolation - he does not attend church, did not report having friends, and indeed while once attending a funeral experienced discomfort.  Further, the Veteran appears to have had suicidal ideation, although not persistent.  These factors, as well as the Veteran's report that he stopped working as a truck driver due to PTSD symptoms while driving, generally approximate the diagnostic criteria for the assignment of a 70 percent rating as they indicate the Veteran has occupational and social impairment in "most" areas.  

However, the Veteran is not shown to have "total occupational and social impairment" that would support a 100 percent rating for PTSD.  The record indicates that he is under active treatment for PTSD - at no time has "gross impairment in thought or communication" been demonstrated.  While the Veteran has flashbacks, he still is able to care for his mother, (albeit in the apparently isolated situation of the home); go shopping; and most recently in January 2009 demonstrated no memory impairment or disorientation as to time or place.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his PTSD symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grant of a 70 percent rating for service-connected PTSD; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  




ORDER

A rating of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


